Citation Nr: 1803165	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hand nerve damage.


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from April 2007 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and August 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for an acquired psychiatric disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of bilateral hand nerve damage.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand nerve damage have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in August 2013.  Overall, the examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The STRs show that in March 2009 the Veteran complained of numbness in his right thumb for the past five days.  There was no diagnosis, and the STRs do not show other complaints related to nerve damage of the hands.  The STRs also do not show a diagnosis related to nerve damage of the hands.

The Veteran wrote in October 2012 that "he had tingling up his right arm as if it was going numb."  Driving, using a computer, and writing made it worse.  There was constant numbness in the tip of the index finger.  VA treatment records beginning in October 2012 show complaints of hand pain.  July 2013 electromyograph and nerve conduction studies of the right arm were normal.  The treatment records do not show a diagnosis of a nerve disorder related to the hands.

The Veteran had a VA peripheral nerve examination in August 2013.  On examination there was weak hand grip, with the right hand worse.  There were no other findings on examination.  The Veteran reported having had pain since his complaints in service, and he denied any injury to the wrist or forearm.  X-rays showed mild ulnar class variance, and were otherwise normal.  The examiner felt that there was no objective evidence of bilateral median nerve, ulna nerve, radial nerve, or thoracic nerve outlet syndrome.  There was no peripheral nerve condition or peripheral neuropathy.  The subjective symptoms were of uncertain etiology.

To the extent that the Veteran complains of hand and arm pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a bilateral hand nerve damage disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Veteran is competent to report symptoms such as pain.  However, in the absence of the presence of the claimed disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hand nerve damage is denied.
REMAND

The Veteran is seeking service connection for an acquired psychiatric disability.  In December 2017 the Veteran's representative wrote that Heather Henderson-Galligan, Ph.D., HSPP reviewed the claims file and interviewed the Veteran.  Dr. Henderson-Galligan diagnosed the Veteran with major depressive disorder and opined that it more likely than not began in military service.  The report from Dr. Henderson-Galligan is not of record.  It should be obtained before the claim is decided on the merits.

The claim for service connection for an acquired psychiatric disability includes PTSD based on personal or sexual assault.  In claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Therefore, additional notice regarding this issue should be sent to the Veteran.  

The Veteran is also seeking service connection for hypertension.  The STRs show systolic blood pressure as high as 172 and diastolic blood pressure as high as 102.  Post-service VA treatment records show a diagnosis of hypertension.  Since the record shows elevated blood pressure in service and a post-service diagnosis of hypertension, the Veteran must be scheduled for a VA examination before the claim can be decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records to May 2016 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from 
May 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2016 to the present.

2.  Send notice to the Veteran that complies with the requirements of 38 C.F.R. § 3.304(f)(5) regarding his claim for service connection based on a personal assault.  

3.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from Dr. Henderson-Galligan, should be obtained.  The Veteran should also be notified that he may submit any records in his possession.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Thereafter, schedule the Veteran for an appropriate VA examination for hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the report whether the Veteran's VA claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service or was incurred in service or within a year of service. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatises as necessary.  The examiner's rationale should include discussion of in-service blood pressure readings.

A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above actions, readjudicate the Veteran's claims.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


